Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2021

                                       No. 04-21-00021-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Assocation, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                   2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-01238
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER

         On January 19, 2021, appellant filed her notice of appeal. On February 2, 2021, Ms. Amy
Hinds, the court reporter responsible for preparing the reporter’s record in this appeal filed a
notice with this court, stating appellant has failed (1) to request in writing that she prepare the
reporter’s record and (2) to pay or make arrangements to pay the fee for preparing the reporter’s
record. See Tex. R. App. P. 34.6(b)(1) (explaining that the request to the court reporter must
designate the exhibits and the portions of the proceedings to be included in the reporter’s
record); id. 35.3(b) (court reporter is responsible for preparing and filing the reporter’s record if
(1) notice of appeal has been filed, (2) appellant has requested the reporter’s record be prepared,
and (3) appellant has paid the fee for preparation of the record, has made arrangements to pay the
fee, or is entitled to appeal without paying the fee).

         Appellant is ORDERED to file written proof to this court no later than February 15,
2021 that she has requested the official court reporter to prepare the reporter’s report in
compliance with Texas Rule of Appellate Procedure 34.6 and has filed a copy of the request with
the trial court clerk. See TEX. R. APP. P. 34.6(b)(2).

        We further ORDER appellant to provide written proof to this court no later
than February 15, 2021 that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.
       If appellant fails to respond within the time provided, this court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See Tex. R. App. P. 37.3(c).



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court